Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joshua Hamberger on 6/2/22.

The application has been amended as follows: 
(Currently Amended)	A method for performing compilation operations for heterogeneous code objects, the method comprising:
identifying that a compilation unit targets a main architecture and a non-main architecture, wherein the compilation unit includes a source function;
compiling the compilation unit into a heterogeneous code object that includes a first code object portion for the main architecture and a second code object portion for the non-main architecture, the compilation including: 
including, in the first code object, a first function call configured to call a first function at a first address, the first function being derived from the source function and targeting the main architecture, and
including, in the second code object, a second function call for the second code object to generate a compiled second function call, wherein the second function call references the first address, wherein the compiled second function call is configured to call a second function for the non-main architecture, wherein the address of the second function is stored at a memory location that is at a negative offset from the address of the first function, wherein the second function is derived from the source function;
linking the heterogeneous code object with a second code object to form an executable; and
generating relocation records for the executable.

(Original)	The method of claim 1, wherein:
compiling the compilation unit comprises generating architecture-specific instructions from the compilation unit for each architecture targeted by the compilation unit.

(Original)	The method of claim 2, wherein: 
compiling the compilation unit comprises generating an intermediate representation from the compilation unit and, for each architecture specified by the compilation unit, generating the architecture specific instructions from the intermediate representation.

(Previously Presented)	The method of claim 1, further comprising performing name mangling on the functions of the compilation unit, the performing name mangling including:
	modifying the name of functions in the code object portions to include indications of the architectures of the code object portions in which the functions reside.
	
(Previously Presented)	The method of claim 1, further comprising performing name mangling on the functions of the compilation unit, the performing name mangling including:
modifying function names in function calls to include indications of the architecture of the functions targeted by the function calls.

(Previously Presented)	The method of claim 1, further comprising performing name mangling on functions with linkage external to the heterogeneous code object and not on functions with internal linkage in the heterogeneous code object.

(Original)	The method of claim 1, further comprising converting an assignment of an address of a function to a function pointer to an assignment of an address of a function specific to a main architecture to the function pointer.

(Original)	The method of claim 7, further comprising converting a call to a function pointer on an architecture other than the main architecture into one or more instructions that call a function having an address indicated by one or more instructions or data located at an address that is based on the address of the function specific to the main architecture.

(Original)	The method of claim 1, wherein generating the relocation records includes generating a relocation record for an address that is shared among architectures.

 (Currently Amended)	A compilation system, comprising:
a processor; and
a memory storing instructions for a compiler that, when executed by the compiler, cause the compiler to perform compilation operations for heterogeneous code objects, by:
identifying that a compilation unit targets a main architecture and a non-main architecture, wherein the compilation unit includes a source function;
compiling the compilation unit into a heterogeneous code object that includes a first code object portion for the main architecture and a second code object portion for the non-main architecture, the compilation including: 
including, in the first code object, a first function call configured to call a first function at a first address, the first function being derived from the source function and targeting the main architecture, and
including, in the second code object, a second function call for the second code object to generate a compiled second function call, wherein the second function call references the first address, wherein the compiled second function call is configured to call a second function for the non-main architecture, wherein the address of the second function is stored at a memory location that is at a negative offset from the address of the first function, wherein the second function is derived from the source function, 
linking the heterogeneous code object with a second code object to form an executable; and
generating relocation records for the executable.

 (Original)	The compilation system of claim 10, wherein:
compiling the compilation unit comprises generating architecture-specific instructions from the compilation unit for each architecture targeted by the compilation unit.

(Original)	The compilation system of claim 11, wherein: 
compiling the compilation unit comprises generating an intermediate representation from the compilation unit and, for each architecture specified by the compilation unit, generating the architecture specific instructions from the intermediate representation.

(Previously Presented)	The compilation system of claim 10, wherein the instructions further cause the compiler to perform name mangling on the functions of the compilation unit, the performing name mangling including: 
	modifying the name of functions in the code object portions to include indications of the architectures of the code object portions in which the functions reside.

(Previously Presented)	The compilation system of claim 10, wherein the instructions further cause the compiler to perform name mangling on the functions of the compilation unit, the performing name mangling including: 
modifying function names in function calls to include indications of the architecture of the functions targeted by the function calls.

(Previously Presented)	The compilation system of claim 10, wherein the instructions further cause the compiler to perform name mangling on functions with linkage external to the heterogeneous code object and not on functions with internal linkage in the heterogeneous code object.

(Original)	The compilation system of claim 10, wherein the instructions, when executed by the processor, further cause the processor to convert an assignment of an address of a function to a function pointer to an assignment of an address of a function specific to a main architecture to the function pointer.

(Original)	The compilation system of claim 16, wherein the instructions, when executed by the processor, further cause the processor to convert a call to a function pointer on an architecture other than the main architecture into one or more instructions that call a function having an address indicated by one or more instructions or data located at an address that is based on the function specific to the main architecture.

(Original)	The compilation system of claim 10, wherein generating the relocation records includes generating a relocation record for an address that is shared among architectures.

(Currently Amended)	A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the compiler to perform compilation operations for heterogeneous code objects, by:
identifying that a compilation unit targets a main architecture and a non-main architecture, wherein the compilation unit includes a source function;
compiling the compilation unit into a heterogeneous code object that includes a first code object portion for the main architecture and a second code object portion for the non-main architecture, the compilation including:
including, in the first code object, a first function call configured to call a first function at a first address, the first function being derived from the source function and targeting the main architecture, and
including, in the second code object, a second function call for the second code object to generate a compiled second function call, wherein the second function call references the first address, wherein the compiled second function call is configured to call a second function for the non-main architecture, wherein the address of the second function is stored at a memory location that is at a negative offset from the address of the first function, wherein the second function is derived from the source function, 
linking the heterogeneous code object with a second code object to form an executable; and
generating relocation records for the executable.

20.	(Original)	The non-transitory computer-readable medium of claim 19, wherein:
compiling the compilation unit comprises generating architecture-specific instructions from the compilation unit for each architecture targeted by the compilation unit.

21.	(Previously Presented)	The method of claim 1, wherein the first function call comprises a first function pointer call, the first address is specified by the function pointer, and the second function call is a second function pointer call.

22.	(Previously Presented)	The compilation system of claim 10, wherein the first function call comprises a first function pointer call, the first address is specified by the function pointer, and the second function call is a second function pointer call.

23.	(Previously Presented)	The non-transitory computer-readable medium of claim 19, wherein the first function call comprises a first function pointer call, the first address is specified by the function pointer, and the second function call is a second function pointer call.

The following is an examiner’s statement of reasons for allowance:
The claims distinguish over the closest prior art (e.g. US 2005/0081184 to Deedwaniya et al., US 6,259,958 to Steinman et al.) for the reasons given in the response filed 2/25/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199